 
Exhibit 10
 
 
 
August 28, 2006        STRICTLY PRIVATE & CONFIDENTIAL


Li Wa Tat Benedict
 
Re: Letter of Employment


Dear Mr. Li,


The Company is pleased to offer you an appointment with CHINA DIGIMEDIA HOLDINGS
LIMITED (“the Company”), on the following terms and conditions of employment:



1.  
Commencement Date

You will commence your duty on August 28, 2006



2.  
Position

Your position title is Chief Financial Officer.



3.  
Probationary Period

Your probationary period will be completed on November 28, 2006 (3 months from
the commencement date). During the probationary period, either the Company or
you are entitled to terminate this Agreement by giving 7 days’ notice or payment
in lieu of thereof for the first month and thereafter by giving one month’s
notice or payment in lieu of thereof.



4.  
Duties

You are required to perform your job duties for the Company and its related
companies as directed to you by your superiors. Job duties may change upon
discussion with your goodself.



5.  
Working Hours

The official working hours for weekdays is 9:00am to 6:00pm Monday to Friday
while on alternate Saturdays, the working hours is 9:00am to 1:00pm. For each
working day, you are entitled to one hour lunch break between 1:00pm to 2:00pm.
However, due to the nature of your job, you may be required to work irregular
and lengthy hours in order to fully discharge your responsibilities.



6.  
Salary

Your basic salary will be HK$65,000 per calendar month payable monthly in
arrears. Salaries are normally reviewed annually on 1st January of each year.
The salary pay day is on the 29th of each month.



7.  
Employee Shares Option or Bonus Shares

You are entitled to 30,000 shares of common stock of the company (OTC BB: CDGT)
as additional compensation for your first year of service. The Value of the
Bonus Shares is considered part of your Salary. Your Bonus Shares for second and
up years will be reviewed before end of your first year term. The consideration
will be based on the upcoming Employee Shares Option Scheme (which is current
under company-wide evaluation), your performance and the value of the company
share price at that time. The total value of your salary compensation is usually
an increase in case of satisfactory performance.



8.  
Annual Leave/ Sick Leave/ Maternity Leave/ Paternity Leave

You are at Grade 1. Please refer to the attached Employment Information Summary
for details. Any annual leave entitlement due to you at time of termination will
be compensated by payment of salary in lieu. Any leave taken by you in advance
will be deducted from your last payment of salaries upon termination.
 
1

--------------------------------------------------------------------------------





9.  
Year End Bonus/ Mandatory Provident Fund Scheme

Please refer to the attached Employment Information Summary for details.



10.  
Public Holidays

The statutory local Hong Kong public holidays will be observed.


11. Disclosure of Information & Conflict of Interest
You are required to disclose to the Company in writing full details of any
interest you have (whether legally or beneficially or through any agent and
including any interest in any share or loan capital or other securities) in any
company or other commercial entity or body corporate or unincorporated
(“Interest”). For the purpose of disclosure you shall be taken to be interested
in and required to disclose any interest of your spouse, children under 21 years
of age or any corporation which acts, or the directors or in respect of which
they are entitled to exercise or control the exercise of one-quarter or more of
voting powers at general meetings of that corporation. Whether any Interest so
disclosed is in a company or other commercial entity or body corporate or
unincorporated, you shall disclose, so far as you are aware having made all
reasonable enquiries, all Interest of such other company or other commercial
entity or body corporate or unincorporated.


If required at any time by the Company, you shall dispose of, or shall procure
your spouse or children under 21 years of age as the case may be dispose of, any
Interest disclosed or required to be disclosed to the Company. In addition,
without altering your duties to make the necessary disclosure, you shall be
required to dispose of any Interest which is in conflict with the business or
affairs of the Company or its subsidiaries, holding or associated companies or
any company that forms part of the Company.


Furthermore, you shall promptly disclose to the Company all information or
material which at any time shall have come to your knowledge or into your
possession which may be used by the Company or its subsidiaries, holding or
associated companies or any company that form part of the Company for the
carrying on or development of its or their existing business or the development
of a new business.


Without prejudice to any other provisions of this Agreement, you agree to
declare any of your business in conflict with the business or activities of the
Company or such of its subsidiaries, holding or associated companies, at the
date hereof or in which you may subsequently become involved in reasonable
detail to the Company or such of its subsidiaries, holding or associated
companies.


In this Agreement, the “Company” means CHINA DIGIMEDIA HOLDINGS LIMITED its
subsidiaries and associated companies.


12. Non-Competition
You acknowledge that during the course of employment with the Company, you will
become familiar with the Company’s trade secrets and with other confidential
information concerning the Company and its subsidiaries, holding or associated
companies or any company that forms part of the Company and that your services
will be of a special, unique and extraordinary value to the Company. You hereby
agree that during your term of employment and for 12 months thereafter, you
shall not directly or indirectly own, manage, control, participate in, consult
with, render services for, or engage in any other business involving in the
development or deployment of software(s) identical to or similar to the
software(s) developed or deployed, or is being developed or deployed by you,
whether by yourself or with other person(s), at the time of termination of this
Agreement or during the term of your employment.




13. Assignment of Intellectual Property Rights
You hereby assign to the Company in perpetuity and free of royalty or charge
your entire right, title and interest in any idea or intellectual property
rights including but not limited to inventions, patents, design of any article
(whether the design is ornamental or otherwise), copyright in computer
programmes and related documentation, literary, artistic and any other works of
authorship made or conceived by you (whether alone or with others), or created
or developed wholly or in part by you, whether or not such are patentable,
protected by copyright or susceptible to other forms of protection (all
hereinafter called “Developments”), and the Developments:



a.  
relate to the Company’s actual, anticipated or future business or the research
or development thereof, or

b.  
are suggested by or arisen out of or in connection with any task assigned to you
(whether alone or with others) or work performed by you (whether alone or with
others) for or on behalf of the Company or any member of the Company.



Including any Development made, conceived, created or developed prior to the
date of your employment with the Company provided that such Development shall
satisfy the above Paragraphs (a) & (b).
 
2

--------------------------------------------------------------------------------




14.  Termination of Service
After the probation, either the employee or the Company may terminate the
employment by giving one month’s written notice of termination or equivalent
payment of salary in lieu of notice to the other party. The Company reserves the
right to terminate your agreement at any time without prior notice or payment in
lieu of notice should you (i) breach the terms and conditions of this agreement
or (ii) violate any of the Company rules and regulations or (iii) be convicted
of any criminal offence or (iv) commit any misconduct that can amount to summary
dismissal under the Employment Ordinance or (v) on any other grounds as allowed
by law.


15. Miscellaneous
Your appointment is also subject to (a) the provisions of the Company’s Employee
Handbook which will be available to you by the Human Resources Department and
(b) satisfactory references being obtained from your previous employers.




Please confirm your understanding and acceptance of the above terms and
conditions of employment with the Company by signing and returning the duplicate
copy of this letter to me (including Employment Information Summary).


We welcome you to become a member of CHINA DIGIMEDIA HOLDINGS LIMITED and wish
you every success with us.
 


Yours sincerely,
I accept the appointment on the terms and
For and on behalf of
conditions stated in this letter.
China Digimedia Holdings Limited
                      _________________________________________
__________________________________________ 
Daniel Ng
Li Wa Tat Benedict
Chairman & CEO
Date: August 28, 2006





3

--------------------------------------------------------------------------------


 